DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 6,022,342) in view of Horvers (US 2012/0232640).

    PNG
    media_image1.png
    442
    921
    media_image1.png
    Greyscale

Regarding claim 1, Mukherjee discloses an endovascular catheter (“catheter introducer C” of Fig. 1-5, see Col. 1, lines 7-10) comprising: an elongated and hollow catheter body (see Examiner’s First annotated Fig. 4 above) extending along a longitudinal axis (see Examiner’s First annotated Fig. 4 above) between a proximal end (“proximal end portion 18” of Fig. 1) and a distal end (“distal end portion 16” of Fig. 1), the distal end (16) defining a main exit port (“open at 26” of Fig. 3-4) of the catheter body (see Examiner’s First annotated Fig. 4 above), and the catheter body see Examiner’s First annotated Fig. 4 above) defining a side exit port (“exit opening 22” of Fig. 2 and 3-4) located between the proximal end (18) and the distal end (16, see Fig. 1 and 3-4 illustrating how side exit port is between proximal and distal end), the catheter body (see Examiner’s First annotated Fig. 4 above) configured to receive an elongated element (“guidewire GW” of Fig. 1-5) to pass therethrough along the longitudinal axis (see Examiner’s First annotated Fig. 4 above illustrating how GW passes through catheter body and along longitudinal axis); and an elongated, inflatable element (“inflatable member 28” of Fig. 3-4, see Fig. 4 illustrating how the inflatable element is elongated) disposed within the catheter body (see Examiner’s First annotated Fig. 4 above) having a circumference (see Fig. 4 illustrating how the inflatable element comprises an outermost circumference), the inflatable element (28) is configured to inflate to an 
Horvers teaches an endovascular catheter (“balloon catheter 100” of Fig. 1), the catheter comprising an elongated, cylindrically shaped inflatable element (“inflatable balloon 4” of Fig. 1) including an outermost, cylindrical region having a circumference (see Fig. 1 and Fig. 2 illustrating how the inflatable element comprises an outermost, cylindrical region which extends along the longitudinal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endovascular catheter of Mukherjee such that the elongated, inflatable element is cylindrically-shaped as taught by Horvers such that the elongated, cylindrically-shaped inflatable element includes an outermost, cylindrical region having a circumference as further taught by Horver. Such a modification corresponds to a design which was well known in the art prior to the effective filing date of the claimed invention and Horvers teaches that the shape of a balloon for an endovascular catheter may be one of a plurality of suitable shapes which includes cylindrically shaped (see [0074] of Horvers). Furthermore, Mukherjee teaches that the shape of the internal balloon may be modified to other shapes aside from the “tear-drop shape” illustrated in Fig. 4 (see Col. 5, lines 1-4 of Mukherjee).
Regarding claim 2, Mukherjee in view of Horvers teaches the endovascular catheter of claim 1. Mukherjee further teaches wherein when the inflatable element (28) is in a deflated state (see Fig. 3 illustrating inflatable element in deflated state), the elongated element (GW) is enabled to pass longitudinally beyond the inflatable element (28) and out the main exit port (26, see Fig. 3 illustrating how elongated element may pass beyond inflatable element and out the main exit port when inflatable element is deflated).
Regarding claim 3, Mukherjee in view of Horvers teaches the endovascular catheter of claim 2. Mukherjee further teaches wherein when the inflatable element (28) is in the inflated state, the 
Regarding claim 6, Mukherjee in view of Horvers teaches the endovascular catheter of claim 1 and further teaches wherein a portion of the outermost, cylindrical region is located above the side exit port (22, see Fig. 4 and note how simply rotating the catheter body about the longitudinal axis of the catheter body would position the outermost, cylindrical region of Mukherjee in view of Horvers above the side exit port in the inflation state). 
Further regarding claim 1, for the purposes of rejecting claim 4, a separate and alternative rejection of claim 1 under Mukherjee in view of Horvers. 
Mukherjee discloses an endovascular catheter (“sheath I” of Fig. 1-5) comprising: an elongated and hollow catheter body (“upper and lower sections 50 and 52” of Fig. 5, see Fig. 4 illustrating how the catheter comprises an elongated and hollow catheter body through which “introducer C” may be introduced) extending along a longitudinal axis between a proximal end (see Fig. 1 illustrating how the catheter comprises a proximal end which is adjacent to “clamp mechanism 10”) and a distal end (see Fig. 2 illustrating how catheter comprises a distal end which is adjacent to “open at 44”), the distal end defining a main exit port (“open at 44” of Fig. 2) of the catheter body (50/52), and the catheter body (50/52) defining a side exit port (“peripheral exit opening 42” of Fig. 2) located between the proximal end and the distal end (see Fig. 1-2 illustrating how side exit port is between proximal and distal end), the catheter body (50/52) configured to receive an elongated element (“guidewire GW” of Fig. 1-5) to pass therethrough along the longitudinal axis (see Fig. 4 illustrating how the elongated element passes along the longitudinal axis); and an elongated, inflatable element (“inflatable member 28” of Fig. 3-4) disposed within the catheter body (50/52, see Fig. 4 illustrating the inflatable element disposed within 
Horvers teaches an endovascular catheter (“balloon catheter 100” of Fig. 1), the catheter comprising an elongated, cylindrically shaped inflatable element (“inflatable balloon 4” of Fig. 1) including an outermost, cylindrical region having a circumference (see Fig. 1 and Fig. 2 illustrating how the inflatable element comprises an outermost, cylindrical region which extends along the longitudinal axis of the inflatable element and whose circumference remains consistent as it extends longitudinally), the inflatable element (4) is configured to inflate to an inflation state (see Fig. 1 and Fig. 2 illustrating the inflatable element in an inflation state). Horvers further teaches that the balloon (4) may comprise a plurality of shapes and features suited, after inflation, to the cavity shape and includes, as non-limiting examples of such shapes, longitudinal, ovoid, conical, cylindrical, barrel, hour-glass, bullet shaped or any shape as suitable shapes for the balloon of an endovascular catheter (see [0074] of Horvers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endovascular catheter of Mukherjee such that the elongated, inflatable element is cylindrically-shaped as taught by Horvers such that the elongated, cylindrically-shaped inflatable element includes an outermost, cylindrical region having a circumference as further taught by Horver. Such a modification corresponds to a design which was well known in the art prior to the effective filing date of the claimed invention and Horvers teaches that the shape of a balloon for an endovascular catheter may be one of a plurality of suitable shapes which includes cylindrically shaped (see [0074] of Horvers). Furthermore, Mukherjee teaches that the shape of the internal balloon may be modified to other shapes aside from the “tear-drop shape” illustrated in Fig. 4 (see Col. 5, lines 1-4 of Mukherjee).
Regarding claim 4, Mukherjee in view of Horvers teaches the endovascular catheter of claim 1 as described directly above with respect to “further regarding claim 1.” Mukherjee further teaches wherein the inflatable element (28) is coupled to an internal inflation lumen (“catheter introducer C” of Fig. 1-4, see Fig. 4 illustrating how the inflatable element is coupled to the inflation lumen via “internal channel 30”) that is movable within the catheter body (50/52) along the longitudinal axis (see Col. 5, lines 12-23 indicating how the inflation lumen is movable within the catheter body in order to provide proper positioning between the two structures). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 6,022,342) in view of Horvers (US 2012/0232640) as applied to claim 1 above, and further in view of Whiting et al. (US 2006/0074398).
Regarding claim 8
In the same field of endeavor, Whiting et al. teaches an endovascular catheter (“stabilizer sheath 12” of Fig. 1) comprising: an elongated and hollow body (see body of catheter 12 in Fig. 1 which forms inner lumen 13 of Fig. 8B), and the body defining a side exit port (“side port 22” of Fig. 1); an inflatable element (“inflatable abutment 60A” of Fig. 8B) disposed within the catheter body (see Fig. 8B illustrating how inflatable element is disposed within catheter body), wherein the inflatable element is configured to inflate (see [0082], lines 6-10) to direct an elongated element (“guide catheter 14” of Fig. 1) through the side port (22, see Fig. 2 illustrating an abutment 60 directing elongated element through the side port 22 and note how abutment 60A of Fig. 8B is fully capable of performing the same function in a similar manner once inflated). Furthermore, Whiting et al. teaches wherein the catheter body (see body of catheter 12 in Fig. 1 which forms inner lumen 13 of Fig. 8B) defines a second exit port (22) between the proximal end and distal end (see [0070], lines 9-12 indicating how “the inner lumen 13 extends to the distal port 70 of the stabilizer sheath 12, and is open to one or more side ports 22 at one or more locations between the proximal and distal ends”), and the catheter (12) further comprises a second inflatable element (60A, see [0072], lines 1-4 indicating how, “an abutment 60 having a radially deflective surface 62 is disposed within the inner lumen 13 of the stabilizer sheath 12 opposite the side port 22 of the sheath 12” and [0082], lines 2-6 indicating how abutment 60 may be inflatable. Examiner is therefore of the position that by teaching the catheter body defining a second side exit port, Whiting is also teaching the catheter further comprises a second inflatable element 60A) configured to inflate at a location adjacent to the second side exit port (22, see Fig. 8B illustrating how inflatable element inflated at a location adjacent to side exit port) to direct the elongated element through the second exit port (see Fig. 2 illustrating an abutment 60 directing elongated element through the side port 22 and note how abutment 60A of Fig. 8B is fully capable of performing the same function in a similar manner once inflated). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endovascular catheter of Mukherjee in view of Horvers such that catheter body defines a second side exit port located between the proximal end and the distal end, and the catheter further comprises a second inflatable element configured to inflate at a location adjacent to the second side exit port to direct the elongated element through the second side exit port as taught by Whiting et al. Such a modification would be advantageous because it would allow for side exit ports to be located at different locations along the catheter (see [0070], lines 11-12 of Whiting et al.). Finally, providing an endovascular catheter comprising a second side port corresponds to a mere duplication of parts; and it has been held that a mere duplication of parts does not comprise patentable significance unless a new and unexpected results is produced by the duplication (see 2144.04 of MPEP). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 6,022,342) in view of Horvers (US 2012/0232640) as applied to claim 1 above, and further in view of Davies et al. (US 2011/0172698).
Regarding claim 21, Mukherjee in view of Horvers teaches the endovascular catheter of claim 1. Mukherjee does not, however, disclose wherein the inflatable element comprises a braided metallic or synthetic structure defining gaps smaller in diameter than the elongated element.
Davies et al. teaches an endovascular catheter (see Fig. 3a-3b) comprising an inflatable element (“balloon 300”) wherein the inflatable element comprises a braided synthetic structure (see Fig. 3a illustrating the braided structure and see [0045], lines 1-3 indicating how, “non-compliant medical balloon 300 having a braided fiber reinforcement layer in accordance with the disclosure” also see [0060] indicating how, “The fibers 312 of braided fiber layer 310 may be high-strength fibers, typically made of a high-strength fibrous material. Some high strength inelastic fibrous materials may include Kevlar, Vectran, Spectra, Dacron, Dyneema, Terlon (PBT), Zylon (PBO), Polyimide (PIM), other ultra high 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee in view of Horvers such that the inflatable element comprises a braided metallic or synthetic structure comprising gaps as taught by Davies et al. Such a modification would be advantageous because the resulting braid exhibits unique properties which allow it to be highly efficient in distributing loads (see [0007] of Davies et al.). Furthermore, Davies teaches that the braiding patterns having different patterns and porosities (including those having adjacent fibers with essentially no porosity) may be used (see [0047] of Davies et al.). As a result of this motivation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee, Horver, and Belef in view of Davies et al. such that the gaps are smaller in diameter than the elongated element.
Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 6,022,342) in view of Horvers (US 2012/0232640), Kurth et al. (US 5,792,118), and Hopper et al. (US 5,697,946). 
Regarding claim 9, Mukherjee discloses an endovascular catheter (“catheter introducer C” of Fig. 1-5, see Col. 1, lines 7-10) comprising: an elongated and hollow catheter body (see Examiner’s First annotated Fig. 4 above) configured to guide a surgical tool (“guidewire GW” of Fig. 1-5, see Fig. 1 and 3-4 illustrating how surgical tool is guided by catheter body) into a vasculature (see Fig. 1 illustrating the surgical tool guided into vasculature), the catheter body (see Examiner’s First annotated Fig. 4 above) extending along a longitudinal axis (see Examiner’s First annotated Fig. 4 above) between a proximal end (“proximal end portion 18” of Fig. 1) and a distal end (“distal end portion 16” of Fig. 1), the distal end (16) defining a main exit port (“open at 26” of Fig. 3-4) of the catheter body (see Examiner’s First annotated Fig. 4 above), and the catheter body (see Examiner’s First annotated Fig. 4 above) defining a 
Horvers teaches an endovascular catheter (“balloon catheter 100” of Fig. 1), the catheter comprising a cylindrically-shaped internal balloon (“inflatable balloon 4” of Fig. 1) including an outermost, cylindrical region having a circumference (see Fig. 1 and Fig. 2 illustrating how the inflatable element comprises an outermost, cylindrical region which extends along the longitudinal axis of the inflatable element and whose circumference remains consistent as it extends longitudinally), the internal balloon (4) is configured to inflate to an inflation state (see Fig. 1 and Fig. 2 illustrating the inflatable element in an inflation state). Horvers further teaches that the balloon (4) may comprise a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endovascular catheter of Mukherjee such that the internal balloon is cylindrically-shaped as taught by Horvers such that the cylindrically-shaped internal balloon includes an outermost, cylindrical region having a circumference as further taught by Horver. Such a modification corresponds to a design which was well known in the art prior to the effective filing date of the claimed invention and Horvers teaches that the shape of a balloon for an endovascular catheter may be one of a plurality of suitable shapes which includes cylindrically shaped (see [0074] of Horvers). Furthermore, Mukherjee teaches that the shape of the internal balloon may be modified to other shapes aside from the “tear-drop shape” illustrated in Fig. 4 (see Col. 5, lines 1-4 of Mukherjee).
Neither Mukherjee nor Horvers teach, however, the cylindrically-shaped internal balloon at least partially adhered to an inner wall of the catheter body; to form an adherence region of one third to one half of the circumference of the outermost, cylindrical region of the cylindrically-shaped internal balloon.
In the same field of endeavor, Kurth et al. teaches an endovascular catheter (“catheter 10” of Fig. 1) comprising an internal balloon (“balloon valve 38 and 40” of Fig. 2) disposed within the catheter body (see Fig. 2 illustrating how the internal balloon is disposed within the catheter body) and at least partially adhered to an inner wall of the catheter body (see “X” marks in Fig. 5-7 indicating how the internal balloon is partially adhered to the inner wall of the catheter body and see Col. 6, lines 46-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endovascular catheter of Mukherjee in view of Horvers such that the cylindrically-shaped internal balloon is at least partially adhered to an inner wall of the catheter 
Neither Mukherjee, Horvers, nor Kurth teach, however, the cylindrically-shaped internal balloon forming an adherence region of one third to one half of the circumference of the outermost, cylindrical region of the cylindrically-shaped internal balloon.
Hopper et al. teaches a catheter (“trocar sheath” of Fig. 1) comprising a balloon (“balloon 10” of Fig. 4-5) wherein one half of the outer circumference of the balloon is adhered to the wall of the catheter body (see Fig. 3-4 and note how “contact adhesive 14” is applied to the bottom half of the balloon when the balloon is in the deflated state such one half of the outer circumference of the balloon is adhered to the wall of the catheter body when the balloon is deflated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endovascular catheter of Mukherjee in view of Horvers and Kurth et al. such that one half of an outer circumference of the internal balloon is adhered to the inner wall of the catheter body as taught by Hopper et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, such a modification provides the cylindrically-shaped internal balloon of Mukherjee in view of Horvers and Kurth et al. with an adherence region of one half of the circumference of the outermost, cylindrical region of the cylindrically-shaped internal balloon. 
The combination of Mukherjee in view of Horvers, Kurth et al. and Hopper et al. is hereinafter referred to as Mukherjee, Horvers, Kurth, and Hopper. 
Regarding claim 10, Mukherjee, Horvers, Kurth, and Hopper teaches the endovascular catheter of claim 9 and Mukherjee further teaches wherein the surgical tool (GW) is a guide wire (see 
Regarding claim 11, Mukherjee, Horvers, Kurth, and Hopper teaches the endovascular catheter of claim 10 and Mukherjee further teaches wherein when the endovascular catheter is in the second mode (see Fig. 4 illustrating second mode), the guide wire (GW) contacts the inflated internal balloon (28 of Fig. 4, see Examiner’s annotated Fig. 4 above illustrating contact) and bends toward the side exit port (22, see Col. 4, lines 60-63 and Fig. 4 illustrating how guide wire bends toward side exit port).
Regarding claim 13, Mukherjee, Horvers, Kurth, and Hopper teaches the endovascular catheter of claim 9 and Mukherjee further teaches wherein the surgical tool (GW) is a balloon catheter (see Col. 4, lines 45-47 indicating how “other conventional devices, such as diagnostic catheters, etc, may also be introduced through lumen 20” and Col. 7, line 64 through Col. 8, line 2 indicating how balloon angioplasty catheter may be advanced through endovascular catheter to a target lesion site) and movable along the longitudinal axis (axis, see Examiner’s annotated Fig. 4 above) relative to the catheter body (see Col. 7, line 64 through Col. 8, line 2 indicating how balloon catheter may be advanced through catheter body to reach target lesion site).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 6,022,342) in view of Horvers (US 2012/0232640), Kurth et al. (US 5,792,118), Hopper et al. (US 5,697,946), and Tockman et al. (US 2004/0039371). 
Regarding claim 12, Mukherjee, Horvers, Kurth, and Hopper teaches the endovascular catheter of claim 9. Examiner notes that in claim 9, the limitation of a “surgical tool” in lines 2, 8, and 10-11 corresponds to merely a functional requirement of the endovascular catheter of claim 9. Furthermore, Examiner maintains that the endovascular catheter of Mukherjee, Horvers, Kurth, and Hopper is fully 
Nevertheless, Tockman et al. teaches an endovascular catheter (“navigator catheter 94” of Fig. 6A-6B) configured to guide a surgical tool (“radiographic contrast media” of [0053], line 6) into a desired vasculature (“coronary sinus or other coronary vein” of [0053], lines 7-8). Tockman et al. further teaches wherein the surgical tool (“radiographic contrast media” of [0053], line 6) is a liquid contrast medium (see [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endovascular catheter of Mukherjee, Horvers, Kurth, and Hopper such that the surgical tool is a liquid contrast medium as taught by Tockman et al. Such a modification would be advantageous because it facilitates mapping of blood vessels and helps highlight the associated venous system (see [0053], lines 4-8 of Tockman et al).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 6,022,342) in view of Horvers (US 2012/0232640), Kurth et al. (US 5,792,118), Hopper et al. (US 5,697,946), and Whiting et al. (US 2006/0074398). 
Regarding claim 14, Mukherjee, Horvers, Kurth, and Hopper teaches the endovascular catheter of claim 9. Mukherjee does not, however, disclose wherein when the endovascular catheter is operating in the second mode, a second surgical tool is extending through the main exit port.
In the same field of endeavor, Whiting et al. teaches an endovascular catheter (“stabilizer sheath 12” of Fig. 1) comprising: an elongated and hollow body (see body of catheter 12 in Fig. 1 which forms inner lumen 13 of Fig. 8B), and the catheter body defining a side exit port (“side port 22” of Fig. 1) and a main exit port (“distal port 70” of Fig. 1, see Fig. 1 illustrating how distal port is defined by distal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endovascular catheter of Mukherjee, Horvers, Kurth, and Hopper such that when the endovascular catheter is operating in the second mode, a second surgical tool is extending through the main exit port as taught by Whiting et al. Such a modification enables the endovascular catheter to support an obturator sheath and a guidewire which extends out the main exit port. This modification would be advantageous because the obturator sheath can help stabilize the .
Claims 15, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 6,022,342) in view of Horvers (US 2012/0232640) and Whiting et al. (US 2006/0074398).
Regarding claim 15, Mukherjee discloses a method (Col. 7 line 36 through Col. 8, line 2) of selectively directing a surgical tool (“guidewire GW” of Fig. 1-5) within a catheter (“catheter introducer C” of Fig. 1-5, see Col. 1, lines 7-10), the method comprising: inserting a catheter body (see Examiner’s First annotated Fig. 4 above) into a vessel of a patient (see Fig. 1 illustrating how catheter body is inserted into vessel of a patient), the catheter body (see Examiner’s First annotated Fig. 4 above) having a proximal end (“proximal end portion 18” of Fig. 1) and a distal end (“distal end portion 16” of Fig. 1), the distal end (16) defining a main exit port (“open at 26” of Fig. 3-4) of the catheter body (see Examiner’s First annotated Fig. 4 above), and the catheter body (see Examiner’s First annotated Fig. 4 above) defining a side exit port (“exit opening 22” of Fig. 2 and 3-4) located between the proximal end (18) and the distal end (16) of the catheter body (see Fig. 1 and 3-4 illustrating how side exit port is between proximal and distal end), the side exit port (22) having a proximal edge (see Examiner’s First zoomed Fig. 4 below) and a distal edge (see Examiner’s First zoomed Fig. 4 below); inflating an internal balloon (28) including a circumference at a location between the proximal edge of the side exit port and the distal end (16) of the catheter body (see Examiner’s First zoomed Fig. 4 below illustrating how the internal balloon includes a circumference at each point along the longitudinal axis of the internal balloon and further note how a portion of the balloon extends between the proximal edge of the side exit port and the distal end of the catheter body) to an inflation state (see Fig. 4 illustrating the balloon inflated to an inflation state) such that an outer diameter of the internal balloon (28) is less than an internal diameter of the catheter body (see Fig. 4 and note how, in order for the internal balloon to fit within the 
Horvers teaches an endovascular catheter (“balloon catheter 100” of Fig. 1), the catheter comprising a cylindrically-shaped internal balloon (“inflatable balloon 4” of Fig. 1) including an outermost, cylindrical region having a circumference (see Fig. 1 and Fig. 2 illustrating how the inflatable element comprises an outermost, cylindrical region which extends along the longitudinal axis of the inflatable element and whose circumference remains consistent as it extends longitudinally), the internal balloon (4) is configured to inflate to an inflation state (see Fig. 1 and Fig. 2 illustrating the inflatable element in an inflation state). Horvers further teaches that the balloon (4) may comprise a plurality of shapes and features suited, after inflation, to the cavity shape and includes, as non-limiting examples of such shapes, longitudinal, ovoid, conical, cylindrical, barrel, hour-glass, bullet shaped or any shape as suitable shapes for the balloon of an endovascular catheter (see [0074] of Horvers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mukherjee such that the internal balloon is cylindrically-shaped as taught by Horvers such that the cylindrically-shaped internal balloon includes an outermost, cylindrical region having a circumference as further taught by Horver. Such a modification corresponds to a design which was well known in the art prior to the effective filing date of the claimed invention and Horvers teaches that the shape of a balloon for an endovascular catheter may be one of a plurality of suitable shapes which includes cylindrically shaped (see [0074] of Horvers). Furthermore, Mukherjee teaches that the shape of the internal balloon may be modified to other shapes aside from the “tear-drop shape” illustrated in Fig. 4 (see Col. 5, lines 1-4 of Mukherjee). Finally, due to the position of the balloon relative to the proximal edge if the side exit port, such a modification further provides wherein the cylindrically-shaped internal balloon of Mukherjee in view of Horvers includes the outermost cylindrical region having a circumference at a location between the proximal edge of the side exit port and the distal end of the catheter body. 
Neither Mukherjee nor Horvers teach, however, wherein in the inflation state the internal balloon forms a gap between an inner surface of the catheter body and the circumference of the outermost, cylindrical region of the internal balloon.
In the same field of endeavor, Whiting et al. teaches a method of selectively directing a surgical tool (“guide catheter 14” of Fig. 1) within a catheter (“stabilizer sheath 12” of Fig. 1), the method comprising: inserting a catheter body (see body of catheter 12 in Fig. 1 which forms inner lumen 13 of Fig. 8B) into a vessel of a patient (see Fig. 20 illustrating the catheter body inserted into a vessel of a patient), the catheter body defining a side exit port (“side port 22” of Fig. 1); inflating an internal balloon (“inflatable abutment 60A” of Fig. 8B) to an inflation state (see Fig. 8B illustrating the internal balloon inflated to an inflation state) to form a gap between an inner surface of the catheter body and the outermost region of the internal balloon (60A, see Fig. 8B illustrating a vertically-oriented gap between 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mukherjee in view of Horvers such that the inflating the cylindrically-shaped internal balloon to the inflation state forms a gap between an inner surface of the catheter body and the outermost region of the cylindrically-shaped balloon as taught by Whiting et al. Such a modification would be advantageous because it enables the endovascular catheter to be advanced into a position of the vessel over a guidewire with the medical tool disposed in the inner lumen of the endovascular catheter (see [0072], lines 24-28 of Whiting et al.). Furthermore, Mukherjee teaches that modifications may be made to the method (see Col. 8, lines 59-65 of Mukherjee indicating how, “While this invention has been described as having preferred embodiments, it is understood that it is capable of further modifications, uses and/or adaptations”).

    PNG
    media_image2.png
    343
    446
    media_image2.png
    Greyscale

Regarding claim 19, Mukherjee in view of Horvers and Whiting et al. teaches the method of claim 15 and Mukherjee further teaches wherein the surgical tool (GW) is an internal balloon catheter (“angioplasty catheter” of Col. 7, lines 66-67, see Col. 4, lines 45-47 indicating how “other conventional devices, such as diagnostic catheters, etc, may also be introduced through lumen 20” and Col. 7, line 64 through Col. 8, line 2 indicating how balloon angioplasty catheter may be advanced through endovascular catheter to a target lesion site).
Regarding claim 20, Mukherjee in view of Horvers and Whiting et al. teaches the method of claim 15 and Mukherjee further teaches the method comprising inflating a balloon of the internal balloon catheter (“angioplasty catheter” of Col. 7, see Col. 8, lines 1-2 and Col. 1, lines 48-51) after the step of inflating the internal balloon (28, see Col. 7, lines 52-54 and Col. 8, lines 1-2 indicating how 
Regarding claim 22, Mukherjee in view of Horvers and Whiting et al. teaches the method of claim 15 and further teaches wherein the catheter body (see Examiner’s annotated Fig. 4 above illustrating the catheter body) has an upper inner wall region (see Fig. 4 and note how the upper wall region corresponds to the region of the catheter body which directly contacts the “channel 30” and “member 28” and note how the catheter body may be rotated about the longitudinal axis such that this region corresponds to “an upper wall region”) and a lower inner wall region (see Fig. 4 and note how the lower wall region corresponds to the region of the catheter body which comprises “opening 22” and is spaced away from “member 28” by the gap which is taught by Whiting et al. and further note how the catheter body may be rotated about the longitudinal axis such that this region corresponds to “a lower wall region”) opposing the upper inner wall region (see Fig. 4 illustrating how the upper inner wall region is opposite the lower inner wall region), and the outer diameter of the cylindrically-shaped internal balloon (28) contacting the upper inner wall region (see Fig. 4 above illustrating how the internal balloon contacts the upper inner wall region) and not contacting the lower inner wall region when in the inflation state (Examiner notes how the gap between the inner surface of the catheter body and the circumference of the outermost region of the internal balloon necessarily provides that outer diameter of the cylindrically-shaped internal balloon of Mukherjee in view of Horvers and Whiting et al. does not contact the lower inner wall region when in the inflation state).  
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 6,022,342) in view of Horvers (US 2012/0232640) and Whiting et al. (US 2006/0074398) as applied to claim 15 above, and further in view of Selmon et al. (US 2001/0000041).
Regarding claim 16, Mukherjee in view of Horvers and Whiting et al. teaches the method of claim 15 and Mukherjee further teaches wherein the surgical tool (GW) is a guidewire (see “guidewire” 
In the same field of endeavor, Selmon et al. teaches a method (see Fig. 3A-3D and [0039]-[0040]) of selectively directing a surgical tool (“wire 10” of Fig. 3A-3D) within a catheter (“catheter 20” of Fig. 3A-3D), the method comprising inserting a catheter body (see body of Catheter 20 in Fig. 3A-3D) into a vessel (“occluded artery A” of Fig. 3A-3D) of a patient (see Fig. 3C illustrating how catheter is inserted into both lumen and medial layer of artery), the catheter body (see body of Catheter 20 in Fig. 3A-3D) having a main exit port (see Fig. 3BB illustrating how guidewire 10 extends out of a main exit port of the catheter, the main exit port disposed at a most distal end of the catheter), and the catheter body (see body of Catheter 20 in Fig. 3A-3D) having a side exit port (“lateral port 22” of Fig. 3A-3D, see Fig. 3BB-3D illustrating existence of side exit port); the catheter (20) further comprises a redirecting mechanism (“redirecting mechanism” of [0040], lines 10-22) which is configured to direct the surgical tool (10) through the side exit port (22, see Fig. 3D) so that it may bass back in a radially inward direction through the intimal layer back into the blood vessel lumen (see [0040], lines 10-14). Selmon further teaches the method comprising: before the step of engaging the deflection mechanism, inserting the wire (10) through the main exit port (see Fig. 3BB illustrating guidewire extending through main exit port) of the catheter body (see body of Catheter 20 in Fig. 3A-3D); and subsequently retracting the guide wire (10) to pass over the distal edge of the side exit port (22, see [0040], lines 22-23 indicating how wire is retracted such that distal tip of wire is disposed at a location proximal relative to the entire side exit port, thus ensuring that the wire is retracted to pass over the distal edge of the side exit port as a result); wherein the step of engaging the redirecting mechanism (“redirecting mechanism” of [0040], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mukherjee in view of Horvers and Whiting et al. such that the method further comprised: before the step of inflating, inserting the guide wire through the main exit port of the catheter body; and subsequently retracting the guide wire to pass over the distal edge of the side exit port; wherein the step of inflating occurs after the step of retracting as taught by Selmon et al.; wherein the engagement of the redirecting mechanism of Selmon et al. is similar to the step of inflating the balloon taught by Mukherjee. Such a modification to the method would be clearly advantageous as it would allow the catheter to cross a substantially occluded blood vessel (see [0009], lines 1-2 of Selman et al.). Furthermore, Mukherjee teaches that modifications may be made to the method (see Col. 8, lines 59-65 of Mukherjee indicating how, “While this invention has been described as having preferred embodiments, it is understood that it is capable of further modifications, uses and/or adaptations”).
Regarding claim 17, Mukherjee in view of Horvers, Whiting et al. and Selmon et al. teaches the method of claim 16. Mukherjee further teaches the method comprising: while the internal balloon (28) is in the inflation state (see Fig. 4 illustrating the internal balloon in the inflation state), extending the guide wire (GW) wherein the inflated internal balloon (28, see Fig. 4 illustrating inflation of balloon) directs the guide wire (GW) through the side exit port (22, see Col. 7, lines 54-58 and see Fig. 4 illustrating the guide wire through the side exit port as directed by the inflated internal balloon while the internal balloon is in the inflated state). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 6,022,342) in view of Horvers (US 2012/0232640) and Whiting et al. (US 2006/0074398) as applied to claim 15 above, and further in view of Tockman et al. (US 2004/0039371).
Regarding claim 18, Mukherjee in view of Horvers and Whiting et al. teaches the method of claim 15. Mukherjee does not, however, disclose wherein the surgical tool is a liquid contrast medium.
Nevertheless, Tockman et al. teaches a method (see [0053]) of selectively directing a surgical tool (“radiographic contrast media” of [0053], line 6) within a catheter (“navigator catheter 94” of Fig. 6A-6B). Tockman et al. further teaches wherein the surgical tool (“radiographic contrast media” of [0053], line 6) is a liquid contrast medium (see [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mukherjee in view of Horvers and Whiting et al. such that the surgical tool is a liquid contrast medium as taught by Tockman et al. Such a modification would be advantageous because it facilitates mapping of blood vessels and helps highlight the associated venous system (see [0053], lines 4-8 of Tockman et al.). Furthermore, Mukherjee teaches that modifications may be made to the method (see Col. 8, lines 59-65 indicating how, “While this invention has been described as having preferred embodiments, it is understood that it is capable of further modifications, uses and/or adaptations”).
Response to Arguments
Applicant's arguments filed 11/23/2021 with respect to claim 1 have been fully considered but they are not persuasive. In page 9 of the reply, Applicant asserts that “Pending claim 1 is not disclosed by the proposed combination of Mukherjee, Horvers, and Belef.” The Examiner maintains, however, that the recitation of the limitation, “the inflatable element is configured to in inflate to an inflation state” corresponds merely to a functional recitation and notes how the limitation of “and the inflatable element in the inflation state has an inflation diameter less than an inner diameter of the catheter body to form a gap between the inner surface of the catheter body and the circumference of the outermost, cylindrical region of the inflatable element” merely modifies the functionally recited “inflation state” from claim 1, line 9 and, therefore, similarly corresponds merely to a functional recitation. Furthermore, .
Applicant's arguments filed 11/23/2021 with respect to claim 9 have been fully considered but they are not persuasive. In page 11 of the reply, Applicant asserts that, “Hopper does not disclose a circumferential, outermost, cylindrical adherence region.” The examiner maintains, however, that while Hopper may not explicitly disclose a “circumferential, outermost, cylindrical adherence region,” Hopper does indeed teach the formation of an adherence region which is one half the circumference of a balloon for an endovascular catheter. Furthermore, the present rejection of claim 9 relies upon Horvers for the teaching of a “circumferential, outermost, cylindrical region” and not Hopper for this limitation.
Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In page 11 of the reply, Applicant asserts that, “Mukherjee does not disclose the claimed a gap between an inner surface of the catheter body and the circumference of the outermost, cylindrical region of the inflatable balloon.” The reference of Whiting et al., however, has been relied upon for the teaching of such a gap. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783